Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A, claims 7-8 in the reply filed on 9/20/2022 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-8 and 11-15 are objected to because of the following informalities. Appropriate correction is required.
Claims 1 & 6. These claims have a superscript zero instead of a proper degree symbol for the temperature. The degree symbol should be used.

Claim 4. There is no space between the number and the unit in “1nm” and “5um.” Furthermore, the proper SI unit of “µm” instead of “um” should be used.

Claims 2-3, 5, 7-8, and 11-15. These claims are objected to for being dependent upon objected claims.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, and 14 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Yang et al., CN 102102215 A in view of Halalay et al., U.S. Patent App. Pu.b No. 2011/0111308 A1 [hereinafter Halalay], Pinault et al., W.O. Int’l Pub. No. 2019/008299 A1, Cao et al., Electrodeposition diamond-like carbon films from organic liquids, 368 Thin Solid Films 203 (2000) [hereinafter Cao], and either as evidenced by or further in view of Rustomji et al., U.S. Patent App. Pub. No. 2016/0261005 A1. A machine translation was used for Yang et al. [hereinafter Yang]. Pinault et al., U.S. Patent App. Pub. No. 2020/0286690 A1 [hereinafter Pinault] was used as a translation.
The parentheses within the following recited claims indicate the prior art’s teachings.

Claim 1. The following references render this claim obvious.
I. Yang as evidenced by or in view of Rustomji
A method of electrodepositing a protective carbon coating (carbon film which lead to long-life batteries; Yang abstract, pp. 4-5) on to the surface of cathode or anode materials (silicon; id.) used in batteries (batteries; Yang abstract, p. 5), using an organic solvent (methanol; Yang abstract, p. 4), the method comprising: 
(a) immersing a working electrode (silicon cathode; Yang p. 4) and a counter electrode (platinum anode; id.) into an organic solvent comprising a carbon source (methanol, polydiallyldimethylammonium chloride, and graphene; Yang abstract, p. 4) in an ambient atmosphere (nitrogen protection; id.); 
(b) electrodepositing a carbon coating onto a surface of the working electrode from the organic solvent at a temperature ranging from about -5 °C to about 50 °C (electrodeposited at 40-50°C; id.); 
(c) removing the carbon coated working electrode from the organic solvent (the electrode must be removed in order to install the electrode into a battery; Yang abstract, p. 5).
Factual reference Rustomji further evidences that carbon coatings serve a protective function by showing carbon coatings “reduce the formation of undesirable soluble byproducts and to minimize the battery life degradation.” Rustomji [0151]. Yang teaches the “composite film prepared by this method has the same properties and functions as those prepared by other methods.” Yang p. 5. Thus Yang’s film would be protective.
Alternatively, Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Rustomji’s protective function to “reduce the formation of undesirable soluble byproducts” or “to minimize the battery life degradation.”
II. Li-ion - Halalay
Yang is silent on the battery being a Li-ion battery.
However, some kind of battery must be used.
Halalay teaches that lithium ion batteries are rechargeable batteries. Halalay [0003].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s battery to be Halalay’s Li-ion battery to get a rechargeable battery.
III. Solvent – Cao
Yang is silent on (d) … with the organic solvent in which the carbon was electrodeposited.
However, Cao teaches that methanol and acetonitrile were both known solvents/sources for carbon deposition. Cao abstract, p. 204 left col.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s methanol with Cao’s acetonitrile to yield the predictable result of having a suitable solvent/source for carbon deposition.
IV. Rinsing and Drying - Pinault
Yang is silent on (d) rinsing the carbon coated working electrode and (e) drying the carbon coated working electrode under vacuum.  
However, Pinault teaches a method comprising rinsing with acetonitrile and then drying in a vacuum between 50-200°C in order to clean and remove residues and impurities. Pinault [0066]-[0068].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Pinault’s method comprising rinsing and drying to clean and remove residues and impurities.

Claim 2. The method of claim 1 wherein the carbon source is a solution selected from the group consisting of acetonitrile, methanol, ethanol, nitromethane, nitroethane and N,N-dimethylformamide (DMF) and mixtures thereof (rejected for similar reasons stated in the claim 1 rejection).  

Claim 3. The method of claim 2 wherein the carbon source is an acetonitrile solution (rejected for similar reasons stated in the claim 1 rejection).  

Claim 4. The method of claim 1 wherein the thickness of the protective carbon coating ranges from about 1nm to about 5um.  
But Yang’s carbon coating must have some thickness, thus a person having ordinary skill in the art would have looked to the prior art.
Rustomji teaches that a carbon coating thickness of up to 10 nm is a suitable thickness for battery electrodes. Rustomji [0151].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s up to 10 nm to yield the predictable result of having a suitable thickness.

Claim 5. The method of claim 1 wherein the electrodepositing in step (b) is carried out under ambient atmosphere (nitrogen protection). See claim 1 rejection.
Yang is silent on at room temperature.
However, Cao teaches that room temperature is a suitable temperature to deposit carbon at. Cao p. 204. A person having ordinary skill in the art would have realized that room temperature is an easier temperature to maintain.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s temperature with Cao’s room temperature to have an easier temperature to maintain. Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s temperature with Cao’s room temperature to yield the predictable result of having a suitable temperature to deposit with.

Claim 6. The method of claim 1 wherein the drying of the working electrode in step (e) is carried out under vacuum at a temperature of about 60 °C (rejected for similar reasons stated in the claim 1 rejection).  
Yang is silent on a vacuum which is dynamic.
However, some type of vacuum must be used, be it static or dynamic. Thus a person having ordinary skill in the art would have looked to the prior art.
Halalay teaches that a dynamic vacuum is suitable to evaporate acetonitrile. Halalay [0019].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Halalay’s dynamic vacuum to yield the predictable result of having a suitable vacuum type to evaporate acetonitrile.

Claim 7. The method of Claim 1 wherein the working electrode used for electrodeposition is comprised of an anode active material used in Li-ion batteries and selected from the group consisting of silicon, graphite, graphene-based anodes, tin, and combinations thereof (silicon). See claim 1 rejection.

Claim 8. The method of Claim 7 wherein the anode active material used in Li-ion batteries is silicon (silicon). See claim 1 rejection.

Claim 11. The method of Claim 1 wherein the counter electrode is selected from the group consisting of nickel, tungsten, copper, gold, platinum, titanium, carbon and mixtures thereof (platinum). Yang p. 4.
  
Claim 14. The method of claim 1 wherein a voltage of from about 300 volts to about 2000 volts is applied to the counter electrode in step (b) (1200-1600 V). Yang p. 4.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Yang in view of Halalay, Pinault, Cao, and either as evidenced by or further in view of Rustomji as applied to claim 1 above, and further in view of Klos, U.S. Patent App. No. 2006/0228575 A1.
Claim 12. Yang is silent on the method of Claim 1 wherein the counter electrode is nickel.  
However, Klos teaches that suitable anode materials include platinum and nickel which is optionally plated, making the two suitable substitutes for each other. Klos [0115].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s platinum with Klos’s nickel which is optionally plated to yield the predictable result of having a suitable anode material.

Claims 13 & 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang in view of Halalay, Pinault, Cao, and either as evidenced by or further in view of Rustomji as applied to claim 1 above, and further in view of Aso et al., JP 3806677 B2. A machine translation was used for Aso et al. [hereinafter Aso].
Claim 13. Yang is silent on the method of claim 1 wherein the electrodepositing of the carbon coating in step (b) takes less than 10 seconds.  
However, Aso teaches that 2-100 seconds is a suitable amount of time to electrodeposit carbon. Aso [0019], [0024], [0046]. A person having ordinary skill in the art would also notice that Aso’s 2-100 seconds would yield large time savings over Yang’s 8-10 hours. Yang p. 4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s time with Aso’s 2-100 seconds to yield time savings. 

Claim 15. The method of claim 14 wherein about 1200 volts is applied to the counter electrode in step (b) for about 6 seconds (rejected for similar reasons stated in the claims 13-14 rejections).  

Conclusion
This is a continuation of applicant's earlier Application No. 16/778,733. All claims are either identical to or patentably indistinct from the claims in the earlier application (in other words, restriction under 37 CFR 1.145 would not have been proper if the new or amended claims had been entered in the earlier application) and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571) 270-7578. The examiner can normally be reached Monday-Friday, 9 AM - 6 PM CT.
Examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicant can schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
/HO-SUNG CHUNG/Examiner, Art Unit 1794